Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
1.   	On pages 13 of the remark Applicant argued new claims 86-97 were discussed in the interview  
 	
 	In response:
 	The examiner respectfully disagrees. Examiner did not discuss the new claims 86-97 in the interview. See Applicant’s agenda (i.e Office Action Appendix) dated 10/26/2021.   

Election/Restrictions
 1 	Independent claims 46, 57, 68 and 79 are directed to an invention that is independent or distinct from the invention claimed in the independent claims 86 and 92 for the following reasons: 

I.	Claims 46, 57, 68 and 79 are drawn to writing input into an interleaving matrix in a first manner, wherein the interleaving matrix includes plurality of columns.  

 II.	Claim 86 and 92 are drawn to writing input into a one-step, no column interleaver in a first manner. 

2.	Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 86-97 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 46-48, 56-59, 67-70 and 78-81 is/are rejected under 35 U.S.C. 103 as being un-patentable over NPL 3GPP R1-1705708 to Ntt et al. (hereinafter Ntt) in view of US Publication US 2020/0367242 to Moon et al. (hereinafter Moon) in view of US Publication US 2015/0189640 to Lee et al. (hereinafter Lee)    
   
 	As to claims 46, 57, 68 and 79, Ntt discloses a base station, comprising:
 	one or more computer-readable media; and
 	one or more processors, configured execute instructions stored on the one or more computer-readable media, to cause the processor to:
 	transmit, via a physical broadcast channel (PBCH) transmission, an indication of a first set of parameters of a control resource set (CORESET) corresponding to a physical downlink (Ntt; Page 3, Proposal 1 discloses NR-PBCH carries Information of control resource set for UE-common (or UE-group-common) NR-PDCCH which schedules PDSCH carrying remaining minimum SI . Last page shows parameter associated with PBCH) and
 	transmit, in a transmission of the PDCCH and based on the first set of parameters, scheduling information of a physical downlink shared channel (PDSCH) including remaining system information (RMSI) (Ntt; Page 3, Proposal 1 discloses NR-PBCH carries Information of control resource set for UE-common (or UE-group-common) NR-PDCCH which schedules PDSCH carrying remaining minimum SI).
 	Ntt does not teach but Moon teaches:
 	the CORESET is comprised of control channel element (CCEs), wherein a respective CCE is comprised of 6 resource element groups (REGs) each containing 12 consecutive subcarriers (Moon; Fig. 3A, 3C; [0103]), wherein the CORSET includes a CCE-to- REG mapping (Moon; Fig. 3C; [0109]-[0110]), 
 	the CCE-to-REG mapping is interleaved (Moon; Fig. 3C; [0175]-[0177]), and the interleaver for the CCE-to REG mapping is defined by writing inputs into an interleaving matrix in a first manner, wherein the interleaving matrix includes plurality of columns (Moon; Figs. 12-16), re-arranging the columns of the interleaving matrix, and reading the outputs in a second manner (Moon; Figs. 12-16).
 	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claim invention to modify the system of Ntt wherein the CORESET is comprised of control channel element (CCEs), wherein a respective CCE is comprised of 6 resource element groups (REGs) each containing 12 consecutive subcarriers wherein the CORSET includes a CCE-to- REG mapping and the CCE-to-REG mapping is interleaved and the interleaver for CCE-to REG mapping is defined by writing inputs into an interleaving matrix in a first manner, re-arranging the columns of the interleaving 
 	Ntt-Moon discloses rearranging column and also discloses of Cell id. Ntt-Moon fails to explicitly disclose wherein the re-arranging is based on a cell ID. However, Lee discloses
 	the re-arranging is based on a cell ID of the base station (Lee; [0121]; [0129]; Fig.14a, 14b, 15a, 15b) 
 	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claim invention to modify the invention of Ntt-Moon and rearranging the columns  based on Cell ID in order to provide support commonly use block interleaver by plurality of cells (Lee; [0121]) 

 	 As to claims 47, 58, 69 and 80, the rejection of claim 46 as listed above is incorporated herein. In addition Ntt-Moon-Lee discloses
	 wherein the first set of parameters comprises: a number of resource blocks (Ntt; Page 3, Section 3.1 discloses 6RBs);
 	a number of orthogonal frequency-division multiplexing (OFDM) symbols (Ntt; Page 3, Section 3.1 discloses 4 symbols); and 
 	a frequency offset between a synchronization signal block and the CORESET (Ntt; Page 2 discloses indication of frequency offset between SS block and control resource set can be used so that UE does not need to be aware of starting position of PRB within carrier bandwidth). 

As to claims 48, 59, 70 and 81, the rejection of claim 46 as listed above is incorporated herein. In addition Ntt-Moon-Lee discloses wherein the first set of parameters comprises: 
a slot offset (Ntt; Section 3.1); and
periodicity of the CORESET (Ntt; Section 3.1).

 	As to claims 56, 67 and 78, the rejection of claim 46 as listed above is incorporated herein. In addition Ntt-Moon-Lee discloses wherein the first manner is row by row, and the second manner is column by column (Moon; Figs. 12-16).  

4.	Claim(s) 49-52, 60-63, 71-74 and 82-85 is/are rejected under 35 U.S.C. 103 as being un-patentable over NPL 3GPP R1-1705708 to Ntt et al. (hereinafter Ntt) in view of US Publication US 2020/0367242 to Moon et al. (hereinafter Moon) in view of US Publication US 2015/0189640 to Lee et al. (hereinafter Lee)  in view of Applicant submitted NPL 3GPP R1-1705709 to Ntt et al. (hereinafter Ntt1)  

  As to claims 49, 60, 71 and 82, Ntt-Moon-Lee discloses of PBCH, but fails to disclose PBCH comprises an indication of a common search space for CORESET, However, Ntt1 discloses wherein the PBCH comprises:
 	an indication of a second set of parameters of a common search space for the CORESET (Ntt1; Section 2.1).
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to use the limited resources in an effective way by using common search space

As to claims 50, 61, 72 and 83, the rejection of claim 46 as listed above is incorporated herein. In addition Ntt-Moon-Lee -Ntt1 discloses wherein the second set of parameters comprises information for monitoring of the PDCCH in the CORESET (Ntt1; Section 2.1).

As to claims 51, 62, 73 and 84, the rejection of claim 46 as listed above is incorporated herein. In addition Ntt-Moon-Lee -Ntt1 discloses wherein the PBCH further includes subcarrier spacing for the RMSI (Ntt1; Section 2.2)

As to claims 52, 63, 74 and 85, the rejection of claim 46 as listed above is incorporated herein. In addition Ntt-Moon-Lee -Ntt1 discloses wherein the RMSI comprises information of resources for receiving PDCCHs related to at least one of:
 	other system information (Ntt1; Section 2.2. Here Ntt1 is applied for the 1st alternative)); 
 	paging; or 
 	random access.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, , Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478